Detailed Action
Notice of Allowability 

1.	The applicant's response to the restriction requirement (filed 01 FEB 2021) has been entered. Following the entry of the claim amendment(s), Claim(s) 36-54 is/are pending.  

► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
35 USC § 101
►	35 U.S.C. § 101 reads as follows:
"Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title".

Examiner’s Statement
►	Examiner’s have been advised to follow a set of guidelines to determine Subject Matter eligibility under 35 USC 101.  A summary of this guidance can be found at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf . The office refers to this guidance as PEG 2019 and additional information can be found at http://ptoweb.uspto.gov/patents/exTrain/101.html The guidance provides that the examiner determine the broadest reasonable interpretation (hereinafter “BRI”) of the claim and then offers four  general questions (i.e. Q1, Q2A Prong one, Q2A Prong two  and Q2B) to determine eligibility. 




A method for preparing and analyzing a sample comprising:
a)    extracting genetic material from a diverse population of microbes present in a sample obtained from a subject, thereby preparing the sample for analysis;
b)    subjecting the extracted genetic material to metagenomics analysis;
c)    diagnosing the subject as having dysbiosis based on the metagenomics analysis;
d)    preparing and administering to the subject a customized probiotic, prebiotic, enzyme, and/or botanical mixture which is formulated specifically to treat the dysbiosis in the subject; and
e)    assessing the effectiveness of the dysbiosis treatment.

Q1. 	Is the claimed invention directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter?
If yes, the examiner is to proceed to question 2A prong 1.  
If the answer to the first question is no, the claim is to be rejected under 35 USC 101 as directed to patent ineligible subject matter. 
In the instant case the answer to the first question is Yes, the Claims are drawn to a process.. 

Q2A. 	Does the claim recite or involve one or more judicial exceptions?
If no, the claim is patent-eligible, and the analysis is complete.
If yes, or if it is unclear whether the claim recites or involves a judicial exception, proceed to Question Q2B.
Judicial exceptions include abstract ideas, laws of nature/natural principles, natural phenomena, and natural products.  
In the instant application the  answer to the second  question is : Yes,  because the claims encompass an natural phenomena abstract idea (i.e. a  method of assessing the effectiveness of a dysbiosis treatment) which could include reading/interpreting experimental data). Th step can be done by reading.  thinking about (i.e. interpreting experimental data).   
Q2B. 	Does the claim as a whole recite something “significantly more” than the judicial exception(s)?

If the answer is yes,  the claim is patent-eligible, and the analysis is complete.
If the answer is no, the claim is to be rejected under 35 USC 101 as directed to patent ineligible subject matter. 
In the instant application the answer to question 3 is “No” because the steps taken beyond the judicial exception  are routine and conventional in the art as evidence by the priopr art rejections which follow.
 
Claim Rejections - 35 USC § 101 

►	Claims 36-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea (i.e. data interpretation/ reading a medical report).The claim(s) is/are directed to the abstract idea of : (i) a fundamental economic practice, (ii) a method of organizing human activities, (iii) an idea of itself, or (iv) a mathematical relationship  or formula. 
Viewed as a whole, these additional claim element(s) do not provide meaningfullimitation(s) to transform the abstract idea into a patent eligible application of the abstract ideasuch that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, theclaim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
In the  Alice Corp. v CLS Bank (2014)  decision the court addressed  the question of what is NOT enough to qualify as "significantly more". For example : 
► Adding words to apply it or instructions to implement the idea is not enough to qualify as "significantly more”.
►  Requiring no more than a general computer to perform generic computer functions that are well-known and conventional is not enough to qualify as "significantly more”.

In light of the above consideration and the USPTO guidance, the claims are non-statutory.

35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim Rejection(s) under 35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	Claim(s) 54 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.

	Claim 54 is indefinite because the phrase “the functional metagenomics analysis”  bridging lines 2-3 lacks proper antecedent basis.	

35 U.S.C. 102 
►	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that may form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



35 U.S.C. 103 

►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


►	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Rejection(s) under 35 U.S.C. 103 

►	Claim(s) 36-39, 48-49 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quay [US 2013/0121958 – hereinafter “Quay”] in view of Ezendam et al.[ Nutrition Reviews 64(1) 1-14 (2006)- hereinafter ”Ezendam”].

Claim 36 is drawn, in part, to a method for preparing and analyzing a sample comprising:
a)    extracting genetic material from a diverse population of microbes present in a sample obtained from a subject, thereby preparing the sample for analysis;
b)    subjecting the extracted genetic material to metagenomics analysis;
c)    diagnosing the subject as having dysbiosis based on the metagenomics analysis;
d)    preparing and administering to the subject a customized probiotic or prebiotic which is formulated specifically to treat the dysbiosis in the subject; and
e)    assessing the effectiveness of the dysbiosis treatment.
	Quay teach a method for preparing and analyzing a sample via metagenomic analysis, see at least the abstract, Figure 1 and paras 41-42, 52, 55, 59, 69-73, 84, 119, 136-144, 153-186. There Quay teach extracting genetic material from a diverse population of microbes present in a sample obtained from a subject, thereby preparing the sample for analysis, and subjecting the extracted genetic material to metagenomics analysis,  see especially paras 119 and 137. Quay further teach  diagnosing the subject as having dysbiosis and based on diagnosis preparing and administering to the subject a customized probiotic and/or prebiotic treatment which is formulated specifically to treat the dysbiosis in the subject, see especially paras 153-186.Quay therefore teach a method comprising most of the limitations of Claim 36 except Quay does not explicitly teach assessing the effectiveness of their dysbiosis treatment. This inventor does teach performing metagenomics assessments, see for example paras 115-117 and 158 but does not explicitly teach assessing the effectiveness of their dysbiosis treatment(s) following said treatment. However, it was well known and routine to preform diagnostic assessments following a course of treatment for a given disease, including disease(s) caused by dysbiosis, see at least the abstract of Ezendam and/or Kassam [Am J. of Gastroenterology 108 : 500-508 (2013) – hereinafter “Kassam”]. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  modify the method of Quay wherein following  the treatment(s) for dysbiosis,  a 

Claim 37 is drawn to an embodiment of the method of Claim 36, wherein the genetic material comprises a nucleic acid molecule. Claim 38 is drawn to an embodiment of the method of Claim 37, wherein the nucleic acid molecule is DNA. Claim 39 is drawn to an embodiment of the method of Claim 37, wherein the nucleic acid molecule is RNA.
Quay teach these limitations , see at least paras 49 and 59.

Quay teach the limitation of Claim 48, see at least the abstract and para 50. 

Claim 49 is drawn in part to an embodiment of the method of Claim 36 wherein the diverse population of microbes is selected from a defined group  which includes bacteria fungi , protozoa, viruses and parasites, Quay teach these limitations, see para 2 and 20.

Quay teach the limitation(s) of Claim 53, see especially parasd 69-84. 

	Claim(s) 40, 44 and 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quay  in view of Ezendam as applied above against Claim 36 and further in view of Smith et al. [US 2011/0200983 – hereinafter “Smith”].

Claim 40 is drawn to an embodiment of the method of Claim 36, wherein extracting genetic material comprises magnetic bead based nucleic acid purification.
Quay in view of Ezendam reasonably suggest a method comprising most of the limitations of Claim 40 for the at least the reason(s) outlined above against Claim 36 except these inventors/authors do not teach a magnetic bead based method for extracting genetic material rather Quay, in particular, in one embodiment , teach using a Qiagen-based (Column-based) method to extract  genetic material (e.g.  bacterial RNA). Quay is silent as regards the exact method(s) used to extract bacterial DNA. However, numerous methods of extracting either or both RNA and/or DNA including method(s) that utilizes magnetic beads, see for example para 82 in Smith.  Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  substitute the nucleic acid extraction technique(s) of Smith for those of  Quay. Please note that  substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).
	
As regards Claim 44, Smith clearly teach heat shock, see para 82. 

As regards Claim 46-47, Smith clearly teach mechanical treatment (i.e. freeze–thawing, sonication and bead mixing/bead mill homogenization), see para 82 

	Claim(s) 41-43 and 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quay  in view of Ezendam as applied above against Claim 36 and further in view of Ley et al. [US 2015/0050293 – hereinafter “Ley”] in light of Davis et al. [Intl. J. of Food Microbiology 144 :285-292(2010) – hereinafter “Davis”].

Claim 41 is drawn to an embodiment of the method of Claim 36, wherein extracting the genetic material comprises extraction with phenol-chloroform-alcohol.
Quay  in view of Ezendam reasonably suggest a method comprising most of the limitations of Claim 40 for the at least the reason(s) outlined above against Claim 36 except these inventors/authors do not teach phenol-chloroform-alcohol extraction of the genetic material rather Quay, in particular,  in one embodiment, teach using a Qiagen-based (Column-based) method to extract  genetic material (e.g.  bacterial RNA). Quay is silent as regards the exact method(s) used to extract bacterial DNA. However, numerous methods of extracting either or both of RNA and/or DNA including method(s) that utilizes phenol-chloroform-alcohol extraction, see for example para 85 in Ley.  Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  substitute the nucleic acid extraction technique(s) of Ley in light of Davis  for those of Quay. Please note that  substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

Claim 42 is drawn to an embodiment of the method of Claim 36, wherein extracting the genetic material comprises treatment of the sample with one or more buffers.
Davis teach this limitation, see at least sections 2.3-2.4.




Claim 43 is drawn, in part,  to an embodiment of the method of Claim 42, wherein the one or more buffers.comprise a lysozyme, a chelator and/or a detergent.
Davis teach these limitations. Note that the ASL buffer used in the Qiagen QIAamp DNA Stool Mini kit comprises SDS a detergent, in support of this position see the Saftey Data Sheet  for Buffer ASL downloaded from the Qiagen website on 24 FEB 2021.

As regards Claim 46-47, Davis clearly teach mechanical treatment (i.e. bead mixing/bead mill homogenization), see section 2.4 on p. 286.

	Claim(s) 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quay  in view of Ezendam as applied above against Claim 36 and further in view of Bastian et al.  [US 6,180,778 – hereinafter “Bastian”].

Claim 42 is drawn to an embodiment of the method of Claim 36, wherein extracting the genetic material comprises treatment of the sample with one or more buffers.
Quay  in view of Ezendam reasonably suggest a method comprising most of the limitations of Claim 42 for the at least the reason(s) outlined above against Claim 36 except these inventors/authors do not explicitly teach treatment with one or more buffers. However, numerous methods of extracting either or both of RNA and/or DNA including method(s) that utilizes treatment with one or more buffers., see for example Column 7, line 14  through Example 7 in Column 11 of Bastian.  Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the nucleic acid extraction technique(s) of Bastian  for those of Quay. Please note that substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

Claim 43 is drawn, in part,  to an embodiment of the method of Claim 42, wherein the one or more buffers.comprise a lysozyme, a chelator, a chaotropic agent  and/or a detergent.
Bastian teach these limitations, see for example Column 7, line 14 through Example 7 in Column 11.







	Claim(s) 42-47, 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quay  in view of Ezendam as applied above against Claim 36 and further in view of Maron et al. [US 2007/0015177 – hereinafter “Maron”].

Claim 42 is drawn to an embodiment of the method of Claim 36, wherein extracting the genetic material comprises treatment of the sample with one or more buffers.
Quay  in view of Ezendam reasonably suggest a method comprising most of the limitations of Claim 42 for the at least the reason(s) outlined above against Claim 36 except these inventors/authors do not explicitly teach treatment with one or more buffers. However, numerous methods of extracting either or both of RNA and/or DNA including method(s) that utilizes treatment with one or more buffers were known, see for example pp. 1-10 in Maron.  Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the nucleic acid extraction technique(s) of Maron  for those of Quay. Please note that substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).


Claim 43 is drawn, in part,  to an embodiment of the method of Claim 42, wherein the one or more buffers.comprise a protease.
Maron  teach this limitation. See especially paras 174-175 and 197.

Regarding Claim 44, see at least para 18 in Maron.

Regarding Claim 45, see especially paras 108 and 229-235 in Maron.

Regarding Claim 46-47, see especially 1 and 18 in Maron.
Claim 49 is drawn in part to an embodiment of the method of Claim 36 wherein the diverse population of microbes is selected from a defined group  which includes bacteria, achchaea, fungi , protozoa, parasites, spores and algae, Maron teach these limitations, see at least para  45.


►	Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quay  in view of Ezendam and Maron as applied above against Claims 36 and 46-47 and further in view of Wilsonm III  et al. [US 2007/0015177 – hereinafter “Wilson”].

Claim 47 is drawn to an embodiment of the method of Claim 46, wherein  the mechanical treatment comprises pressurization or microfluidization.
Quay  in view of Ezendam and Maron  reasonably suggest a method comprising most of the limitations of Claim 47 for the at least the reason(s) outlined above against Claims 36 and 46-47 except these inventors/authors do not explicitly teach mechanical treatment comprising  pressurization or microfluidization.  However,  these types of mechanical lysis methods were know as evidence by para 134 in Wilson. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the nucleic acid extraction technique(s) of Maron for those of Quay. Please note that substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).



	Claim(s) 50-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quay  in view of Ezendam as applied above against Claim 36 and further in view of Turnbaugh et al. [Science Translational Medicine 1(6) : 1-10 (2009) – hereinafter “Turnbaugh”].

	Claim 50 is drawn, in part , to an embodiment of the method  of Claim 36 wherein the metagenomics analysis identifies one or more food stuffs the subject has consumed.
Quay  in view of Ezendam reasonably suggest a method comprising most of the limitations of Claim 50 for the reason(s) outlined above against Claim 36 except these authors/inventors do not teach  identifying one or more food stuffs the subject has consumed via the metgenomic analysis. However, it was known as evidence by at least Turnbaugh that diet (i.e. a switch away from a low-fat, plant polysaccharide-rich diet to a high–fat, high–sugar “Western” diet altered the microbiome significantly in only single day. Accordingly absent an unexpected result it would have been obvious to the PHOSITA to analyse any metagenomics data in light of this finding to identify individual patient(s) consuming this “unhealthy” diet as opposed to the “healthier” low-fat, plant polysaccharide-rich diet. The PHOSITA would have been motivated to make this modification in order to provide health care providers with tools to advise patients as to healthier dietary choices.

As regards Claim 51 it would have been prima facie obvious to the PHOSITA to analyse any metagenomics data in light of finding discussed above in the rejection of Claim 50  and to formulate dietary guidance for the subject under examination such as recommending  the healthier diet choice.  Likewise, as regards Claim 52 it would have been prima facie obvious to the PHOSITA (e.g. healthcare provider/nutritionist) to then treat or at a minimum suggest  the healthier diet choice for a person in need thereof and identified by a personalized metagenomics analysis.  



Claim(s) 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quay  in view of Ezendam as applied above against Claim 36 and further in view of Vernocchi. et al. [Frontiers in Microbiology (26 JUL 2016) – hereinafter “Vernocchi“]

Claim 54 is drawn, in part,  to an embodiment of the method of Claim 36 wherein metabolmic data  can be determined from the metagenomics data to determine the functional metagenomics analysis. 
Quay  in view of Ezendam reasonably suggest a method comprising most of the limitations of Claim 54 for the reason(s) outlined above against Claim 36 except these authors/inventors do not teach determining  metabolomic data  from  metagenomic data to determine a functional metagenomic analysis. However, it was known as evidence by at least Vernocchi that certain microbes of the human microbiome can produce harmful metabolites  that are associated with the certain disease states. Accordingly absent an unexpected result it would have been obvious to the PHOSITA to analyse any metagenomics data in light of this finding in order to identify individual patient(s) at risk of said certain disease states. Furthermore, it would have been obvious to the PHOSITA  to, once the harmful microbes have been identified as present by metagenomics analysis,  test for said metabolites in order to monitor disease progression/initiation. Such information would also be help in guiding health care providers to advise changing one’s diet or prescribing a probiotic/prebiotic composition(s) in order to alter the microbiome of the patient such that said harmful microbes are, at best, eliminated or, at worst  reduced in number thereby forestalling the onset/severity of the disease symptoms, if possible.    



NON-Statutory Obviousness-type Double Patenting

►	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claim 36-54  arerejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claims 1-14 of  [ U.S. Patent No. 10,837,046 – hereinafter “US-046’”] in view of Claims 1-14 and 16-20 of [US 10,428,370 – herein after “US -370’”] ; Quay ;  Ezendam ;  Smith ;  Ley in light of Davis ; Bastian ; Maron ; Wilson ; Turnbaugh and/or Vernocchi for at least the reason(s) recited above in the prior art rejections.
Although the conflicting claims are not identical, they are not patentably distinct from each other. The granting of a patent on Claims 17-26 and 29-31 in the instant application would improperly extend “the right to exclude” previously granted on Claims 1-14 in US 046’ and/or Claims 1-14 and 16-20 in US -370’.

Conclusion

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov
Examiner Search Notes

24 FEB 2021 - ECW

Databases searched: USPATFULL, USPG-PUBS, JAPIO and EUROPATFULL via EAST 
& CAplus, Medline and BIOSIS via STNext;  and Google Scholar (note the search terms used below)

Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet 

Reviewed, the search(es), if any,  performed by prior examiners including any international examiners 
Considered the Search Report and Written Opinion in PCT/US20179/051849

CPC Searched : C12Q 1/68063 ;  C12N 15/1003 
  
Planned Search 

Search terms:

Inventor(s) e.g. Jain S?/au 

Metagenomics$
Microbiome$
Extract$
Nucleic or DNA or RNA
Diagnos$
Dysbiosis
Gut or intestine$
Therapy or treatment
Fecal transplant
Prebiotic or probiotic
Assessing (effectiveness or efficacy)

►	See the Examiner’s EAST  and  STNext  search notes/strategy in IFW